Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-19-00303-CR

                                         Steven ROBLES,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the County Court at Law No. 7, Bexar County, Texas
                                     Trial Court No. 304370
                           Honorable Monica Gonzalez, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: May 22, 2019

DISMISSED FOR LACK OF JURISDICTION

           The trial court imposed sentence in the underlying cause on October 20, 2009. Because

appellant did not file a motion for new trial, the notice of appeal was due to be filed November 19,

2009. TEX. R. APP. P. 26.2(a)(1). A motion for extension of time to file the notice of appeal was

due on December 4, 2009. TEX. R. APP. P. 26.3. Appellant filed a motion for leave to file late

notice of appeal in the trial court on April 8, 2019, which we construe as a notice of appeal. See

Harkcom v. State, 484 S.W.3d 432, 434 (Tex. Crim. App. 2016).
                                                                                                         04-19-00303-CR


         A timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction. See Olivo

v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Because appellant did not file a timely

notice of appeal, this court does not have jurisdiction to consider this appeal. Accordingly, the

appeal is dismissed for lack of jurisdiction. See id.; see also Bowen v. State, No. 02-18-00028-

CR, 2018 WL 1414849, at *1 (Tex. App.—Fort Worth Mar. 22, 2018, no pet.) (not designated for

publication) (citing authority addressing availability of post-conviction habeas relief in

misdemeanor proceedings, including the power to grant an out-of-time appeal). 1

                                                             PER CURIAM

DO NOT PUBLISH




1
 We also note the trial court’s certification in this appeal states that “this criminal case is a plea-bargain case, and the
defendant has NO right of appeal.” Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, “The appeal
must be dismissed if a certification that shows the defendant has a right of appeal has not been made part of the record
under these rules.” TEX. R. APP. P. 25.2(d).


                                                           -2-